EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Christensen on 01/07/2022.

The application has been amended as follows:
Claim 8, line 2: “the piezoelectric discs” was changed to “the first and second piezoelectric discs”;
Claim 21, line 10: “a first exhaust port operably connected to the upper chamber; a second exhaust port operably connected to the lower chamber; a first inlet port operably connected to the upper chamber; a second inlet port operably connected to the lower chamber;” was inserted after “pump chamber;”;
Claim 30, line 2: “the piezoelectric member” was changed to “the first and second piezoelectric discs”;
Claim 31 was cancelled;
Claim 32, line 1: “claim 31” was changed to “claim 21”;
Claim 45 was cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.F./Examiner, Art Unit 3791

/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791